UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6950


KELVIN J. MILES,

                Plaintiff – Appellant,

          v.

MEDICAL SERVICES; ABAYOMI ADEYINKA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-03011-AW)


Submitted:   December 2, 2016             Decided:   December 14, 2016


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kelvin       J.    Miles       appeals      the     district       court’s     order

returning    documents        to    Miles    because     the    case    was    closed    in

2010.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      Miles      v.   Med.     Servs.,     No.    8:10-cv-03011-AW         (D.    Md.

June 14,    2016).          The    motion     for   appointment        of     counsel   is

denied.      We     grant     leave    to     proceed     in    forma    pauperis       and

dispense     with      oral       argument     because       the     facts    and   legal

contentions    are      adequately      presented       in     the   materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2